UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TIMOTHY W. MOSHER,                     
               Plaintiff-Appellant,
                 v.                             No. 01-1059
WASHINGTON GAS LIGHT COMPANY,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                         (CA-00-1679-A)

                         Argued: June 4, 2001

                      Decided: September 10, 2001

         Before WILKINS and MOTZ, Circuit Judges, and
   Irene M. KEELEY, Chief United States District Judge for the
     Northern District of West Virginia, sitting by designation.



Reversed and remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Marc Jonathan Smith, SMITH, LEASE & GOLDSTEIN,
L.L.C., Rockville, Maryland, for Appellant. Larry Edward Funk,
Office of the General Counsel, WASHINGTON GAS LIGHT COM-
PANY, Washington, D.C., for Appellee.
2               MOSHER v. WASHINGTON GAS LIGHT CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In this case, we are asked to decide whether a district court based
its ruling on an inadequately developed record when it granted sum-
mary judgment to an employer in an age discrimination suit. For the
reasons that follow, we reverse and remand the case for further action.

                                    I.

   On October 11, 2000, Timothy Mosher ["Mosher"] sued his long-
time employer, Washington Gas Light Company ["Washington Gas"],
alleging that it violated the Age Discrimination in Employment Act
["ADEA"], 29 U.S.C. § 621, et seq., when it terminated him as part
of a reduction-in-force. Instead of filing an answer, Washington Gas
filed a motion to dismiss or, in the alternative, for summary judgment1
on November 3, 2000.

   The district court scheduled oral argument on the motion for
December 8, 2000 and thereafter entered a global scheduling order
that set the discovery cut-off in the case for February 23, 2001, and
the final pretrial conference for March 15, 2001. Mosher, who had
served initial discovery requests on Washington Gas shortly after
serving his complaint2, filed his response to Washington Gas’ disposi-
    1
     Although Washington Gas styled its motion alternatively, its brief did
not discuss Rule 12(b)(6), and it attached a Listing of Undisputed Facts,
containing information outside of the pleadings, as well as an affidavit
from one its vice presidents. This Court, therefore, regards the motion as
one for summary judgment, pursuant to Rule 56(c), and not as a Rule 12
motion to dismiss. See Fed.R.Civ.P. 12(b).
   2
     Although the record does not reflect the date on which these requests
were served, Washington Gas’ responses were due on or before Decem-
ber 8, 2000.
                MOSHER v. WASHINGTON GAS LIGHT CO.                    3
tive motion on November 17, 2000. Significantly, Washington Gas
did not respond to Mosher’s initial discovery requests until nearly two
weeks later, on November 27, 2000. It then filed its reply brief on
December 4, 2000.

   Two days after receiving the defendant’s reply brief, on December
6, 2000, Mosher’s attorney submitted a Rule 56(f) affidavit advising
the district court that he had not had the benefit of any of Washington
Gas’ discovery responses at the time he filed Mosher’s response brief
on November 17th. Moreover, he pointed out that "in its Motion,
Defendant [Washington Gas] relies upon a wealth of information and
material outside of the pleadings . . . [to which Mosher] has not been
granted access" (JA 117-18), specifically noting certain information
about the selection process used by Washington Gas to determine
which employees would be terminated as part of its reduction-in-
force. Mosher’s attorney argued that having the discovery would have
enabled him to more adequately refute the employer’s contentions
about these criteria and selection processes in his response brief.

   Mosher also filed an affidavit with the district court, dated Septem-
ber 5, 2000, by Robert A. Sykes, Washington Gas’ human resource
director, that Washington Gas had used to respond to an administra-
tive proceeding before the Fairfax County Human Rights Commis-
sion. Mosher emphasized that this affidavit was inconsistent with the
affidavit Sykes had signed on November 3, 2000, that Washington
Gas had attached to its dispositive motion.

  Despite these developments, and without conducting the previously
scheduled oral argument, the district court entered a memorandum
opinion and order on December 8, 2000 that granted Washington
Gas’ motion. This order concluded:

    The court grants summary judgment on Counts I and II. The
    court finds that in using the McDonnell Douglas burden
    shifting framework, the plaintiff was a member of a pro-
    tected class, was performing satisfactorily and was termi-
    nated. There may be [a] dispute as to whether others
    similarly situated, but not members of the protected class,
    were treated differently; however, the defendant has articu-
    lated a legitimate, non-discriminatory reason for its actions,
4               MOSHER v. WASHINGTON GAS LIGHT CO.
    and there is no indication in the record to suggest that the
    employer’s proffered reason is pretextual. In light of the fact
    that the defendant has already responded to discovery
    requests, the plaintiff’s request for additional discovery is
    no more than mere speculation. While there may be a dis-
    pute as to whether the plaintiff retired or was terminated,
    such a question is irrelevant in a claim for age discrimina-
    tion in which the plaintiff was permitted to remain
    employed long enough to receive his pension benefits.

    As concerns Count III for breach of contract, the court
    grants the motion to dismiss. The plaintiff conceded in foot-
    note one of his reply brief that his claim for breach of con-
    tract is preempted by ERISA. The court agrees.
    Accordingly, the motion to dismiss this count is granted. If
    the plaintiff seeks to amend his complaint, the court will
    deal with that when it occurs. But, the complaint as it now
    stands will be dismissed with prejudice. . . .

    For the foregoing reasons, the court grants the defendant’s
    motion to dismiss and for summary judgment. The case is
    dismissed with prejudice.

JA 151 (emphasis added). Mosher noted this appeal on December 22,
2000.

                                   II.

   Mosher first contends that the district court failed to provide him
with an opportunity to discover information essential to his response
to the motion for summary judgment. He also alleges that the district
court erred in failing to permit him to amend Count III of the com-
plaint before dismissing the case in its entirety with prejudice. Next,
Mosher argues that the district court abused its discretion in failing to
consider his counsel’s Rule 56(f) affidavit. Finally, he contends that
the district court erred in concluding that, although he had made a
prima facie case, his employer’s asserted reason for terminating his
employment was legitimate and non-discriminatory and that the
record was devoid of any evidence of pretext. He maintains that nei-
                MOSHER v. WASHINGTON GAS LIGHT CO.                     5
ther of the parties below had the opportunity to brief that issue prior
to the court’s ruling.

   According to Washington Gas, Mosher did not seek further discov-
ery and, therefore, the district court correctly held that any additional
discovery would be speculative. Washington Gas also notes that
Mosher failed to move the court for leave to amend his complaint.
Finally, it explains in great detail how and why Mosher was selected
to be terminated during the reduction-in-force, and argues that he was
not entitled to a severance benefit because he was not terminated but
rather chose to take early retirement.3

   The key issue in this appeal is not whether Washington Gas will
ultimately prevail, but whether Mosher has had a full and fair oppor-
tunity to set forth his prima facie case and to counter his employer’s
articulated non-discriminatory reason for his termination.

                                  III.

   This court reviews a grant of summary judgment de novo, and will
affirm if the undisputed facts establish that the movant was entitled
to judgment as a matter of law. Miller v. AT&T Corp., 250 F.3d 820
(4th Cir. 2001). A "district court should only grant a motion for sum-
mary judgment where there is no genuine dispute as to an issue of
material fact, and the moving party is entitled to summary judgment
as a matter of law." Nguyen v. CNA Corp., 44 F.3d 234, 236-37 (4th
Cir. 1995). Disputed evidence is reviewed in the light most favorable
to the non-movant. Mentavlos v. Anderson, 249 F.3d 301 (4th Cir.
2001).

  Moreover, this court reviews a district court’s denial of leave to
amend the complaint under an abuse of discretion standard. Leave to
amend may be properly denied where amendment would be futile. GE
  3
   Washington Gas argues strenuously that it did not discriminatorily
select Mosher for termination; however, absent discovery giving Mosher
a full opportunity to examine the documents Washington Gas utilizes in
support of its argument and to depose its witnesses, we cannot ascertain
whether the appellee’s statements are supported by the evidence in this
case.
6               MOSHER v. WASHINGTON GAS LIGHT CO.
Inv. Private Placement Partners II v. Parker, 247 F.3d 543 (4th Cir.
2001). See also Quillen v. International Playtex, Inc., 789 F.2d 1041,
1043 (4th Cir. 1986).4

                                  IV.

   In an analogous case, we recently affirmed a district court’s finding
that an employer did not violate the ADEA by requiring an employee
to choose between special retirement benefits and severance benefits,
but we reversed the district court’s dismissal of the ADEA claim,
finding that "at this stage the evidence in the record is ambiguous or
is inadequately developed to resolve this ADEA claim." Stokes v.
Westinghouse Savannah River Co., 206 F.3d 420, 430 (4th Cir. 2000).

   Stokes worked for Westinghouse Electric for 22 years, until 1989,
when he was transferred to work for Westinghouse Savannah River
Co. ["Westinghouse"]. In 1996, the company laid off Stokes follow-
ing a corporate reorganization driven by economic concerns. At the
time of the downsizing, Stokes was eligible both for a lump sum sev-
erance payment and also an actuarially reduced pension. Given
Stokes’ age and his years of service, Westinghouse gave him the
option to receive his pension benefits immediately, thus enhancing the
value of his full pension. In exchange, the company sought to reduce
the amount of its severance payment by the amount remitted for the
cost of the special retirement option.

   Stokes contended that he should have received both the special
retirement option and the severance pay. Both the district court and
this court rejected that claim because Stokes was not forced to choose
between severance pay and retirement. Rather, the increased pension
amount was a special option offered only to employees of a certain
age and length of service. Stokes could have refused it in favor of the
same severance package offered to all of the other laid off workers.

   Likewise, we rejected Stokes’ allegation that he was selected for
layoff because of his age in violation of the ADEA. Articulating how
    4
  The district court here did not deny plaintiff leave to file an amended
complaint. Plaintiff simply never had the opportunity to file such a
motion.
                MOSHER v. WASHINGTON GAS LIGHT CO.                     7
a plaintiff proves a prima facie case of age discrimination in the con-
text of a reduction-in-force where performance is alleged to be the
basis for the selection (as in the case sub judice), we explained that
the plaintiff-employee is required to show that:

    (1) he was protected by the ADEA;

    (2) he was selected for discharge from a larger group of
        candidates;

    (3) he was performing at a level substantially equivalent to
        the lowest level of those of the group retained; and

    (4) the process of selection produced a residual work force
        including some persons in the group who were sub-
        stantially younger than he and who were performing at
        a level lower than that at which he was performing.

Id. at 430 (citing O’Connor v. Consolidated Coin Caterers Corp., 517
U.S. 308 (1996), and Mitchell v. Data Gen. Corp., 12 F.3d 1310 (4th
Cir. 1993)). Finding that Stokes had established a prima facie case,
but that the district court awarded summary judgment to Westing-
house without the opportunity to make detailed findings in support of
its rulings, we remanded that case for further consideration.

                                   V.

   In its summary judgment motion, Washington Gas notes several
undisputed facts. At age 51, Mosher is over the age of forty and was
one of seven Section Leaders in his Department, out of a total of six-
teen, selected to be laid off for economic reasons. His final perfor-
mance appraisal prior to being terminated, in which Washington Gas
deemed that he "exceeds requirements," compared favorably to the
evaluations received by the other Section Leaders. Furthermore, one
of the retained Section Leaders was 24 years old and a recent hire. Of
the nine Section Leaders retained, Mosher had more seniority than
seven of them.

   Mosher, however, contests certain other purported "undisputed
facts". He contends, for instance, that a material factual dispute exists
8               MOSHER v. WASHINGTON GAS LIGHT CO.
as to whether he was laid off in January 2000 or whether he "retired"
effective June 1, 2000. There also is a material factual dispute regard-
ing whether Mosher was qualified to receive a full, unreduced pen-
sion as of January 2000. The parties also disagree about whether the
ADEA applies to Mosher’s pension benefits. Moreover, Mosher
argues that he neither received enhanced pension benefits, nor was
entitled to receive an unreduced pension immediately upon his termi-
nation.

   Given that all inferences are to be construed in the light most favor-
able to Mosher, we conclude that he has succeeded in making out a
prima facie ADEA case. That said, Mosher was not afforded any
opportunity to conduct discovery concerning the criteria and selection
processes used by Washington Gas in determining those Section
Leaders to be retained and those to be laid off. More significantly, he
did not receive responses to his initial discovery requests until after
he had filed his response to Washington Gas’ dispositive motion. Fur-
thermore, the district court dismissed the case before he could sched-
ule depositions, conduct additional discovery, or point out the impact
on his case of Washington Gas’ responses to discovery.

   In light of the fact that he was laid off despite having a recent
strong performance evaluation, Mosher is entitled to explore whether
or not the selection process was discriminatory. He may be able to
demonstrate that the selection criteria were skewed so as to have a
disparate impact on older workers (i.e., by requiring employees to be
technically savvy or giving additional weight to education). Mosher,
however, was afforded no opportunity to explore these issues, and is
entitled to a reasonable period of time within which to conduct such
discovery before the district court rules as a matter of law on the mer-
its of his case.

                                  VI.

   We also agree with Mosher that the district court prematurely dis-
missed his case on the basis that his employer articulated a legitimate,
non-discriminatory reason for the termination. The district court’s
conclusion that "there is no evidence in the record to suggest that the
employer’s proffered reason was pretextual" ignores the fact that the
reason the record contains insufficient evidence is because Mosher
                 MOSHER v. WASHINGTON GAS LIGHT CO.                    9
was not afforded the opportunity to engage in meaningful, substantive
discovery.

   In Stokes, we reiterated the three-step proof scheme established in
McDonnell Douglas v. Green, 411 U.S. 792 (1973), for proving a dis-
crimination claim:

      That scheme requires that he establish, by a preponderance
      of the evidence, a prima facie case of discrimination. Once
      he establishes a prima facie case, the burden shifts to [the
      employer] to rebut the presumption of discrimination by
      producing evidence that the employment action was taken
      for a legitimate nondiscriminatory reason. Finally, if [the
      employer] meets its burden of production, the presumption
      drops from the case and [the plaintiff] then bears the burden
      of proving that he has been the victim of intentional discrim-
      ination.

206 F.3d at 429 (internal citations and quotations omitted). The dis-
trict court has not allowed Mosher to move forward with the third step
— to bear his burden in proving that he was the victim of intentional
discrimination. This failure violates Rule 12(b)(6) of the Federal
Rules of Civil Procedure, which provides that

      [i]f, on a motion for judgment on the pleadings, matters out-
      side the pleadings are presented to and not excluded by the
      court, the motion shall be treated as one for summary judg-
      ment and disposed of as provided in Rule 56, and all parties
      shall be given a reasonable opportunity to present all mate-
      rial made pertinent to such a motion by Rule 56." (emphasis
      added).

   Because the district court entered judgment before Mosher had a
reasonable opportunity to present all material pertinent to Washington
Gas’ dispositive motion, further proceedings below are warranted.5
  5
   By our decision to remand for further consideration, we take no posi-
tion on the ultimate merits of the case.
10                MOSHER v. WASHINGTON GAS LIGHT CO.
     For these reasons, the judgment of the district court is

                                       REVERSED AND REMANDED.